—Order of disposition, Family Court, New York County (Rhoda Cohen, J.), entered on or about November 10, 1999, terminating respondent’s parental rights to the subject child and committing the child’s guardianship and custody to petitioner agency and the Commissioner of Social Services for the purposes of adoption, upon a fact-finding determination of abandonment, unanimously affirmed, without costs.
Respondent, who was incarcerated throughout the six-month abandonment period (Social Services Law § 384-b [4] [b]; [5] [a]), admits no personal contact with the child or agency during that period, urging instead vicarious contact through his wife. Such contact, even if it had occurred during the abandonment period, and there is no showing that it did, does not serve to avoid a finding of abandonment (see, Matter of Keani D., 265 AD2d 261). Nor does respondent’s incarceration excuse his failure to make contact (see, id.). It is in the child’s best interests to be adopted by his foster family. Concur — Rosenberger, J. P., Nardelli, Tom, Wallach and Saxe, JJ.